OoReigan, J.
(concurring in judgment). In my opinion, the judgment of the Court of Appeals should be reversed, but, before proceeding to the facts in this case, we must keep several fundamental zoning principles in mind.
First, a variance in connection with zoning is an exception, in an individual case, to the strict rule or literal enforcement of zoning provisions. A variance is intended to permit amelioration of the strict letter of the law in individual cases. Variances always relate to individual hardships peculiar to the property for which a variance is sought. The granting or denial of a variance is an administrative or quasi-judicial decision which is appealable- to the Court of Common Pleas under R. C. Chapter 2506.
Second, zoning, per se, is exclusively a legislative matter, and the changing of a parcel of real property from one use classification to another use classification can only be done by the legislative body. This legislative authority may not be delegated by the legislative body to a board. A decision in regard to a request for a use classification change, from one use to another, is legislative, not■ administrative, and therefore may not be appealed to the Court of Common Pleas under R. C. Chapter 2506.
As stated in 8 McQuillin, Municipal Corporations (3 Ed.), Section 25.160:
“Variances, exceptions, and similar mechanisms of the zoning laws are intended to permit amelioration of the strict letter of the law in individual cases They are designed' to afford a protective device against individual hardships, to provide relief against unnecessary and unjust invasions of the right of private property, to provide a flexibility of procedure necessary to the protection of constitutional rights, and to keep the law ‘running on an even keel.’ Variances are to be authorized or permitted by zoning boards of adjustment, review or appeals when they are warranted or demanded by a state of facts. Each case of a variance or administrative exception in the nature thereof depends on its own facts. The provisions of the law relating to variances are intended to deal with unique situations and are to be employed only under exceptional circumstances, frequently as a matter of grace within admin*32istrative discretion, usually subject to a standard or rnle established by the zoning ordinance. But variances are not to be allowed as corrections of errors of judgment in zoning laws. Nor are they to be regarded or to be given effect as amending zoning ordinances, rezoning, or changing the zoning scheme in essentials. They are not to be used to permit buildings, businesses or uses prohibited by ordinance: they are not authorization for zoning violations. The power to permit variances is not power to alter characteristics of zoning districts, at least where the latter power is conferred only upon the city legislative body. * * *”
This case began on March 2, 1971, when appellee, Mobil Oil Corporation, made application for a building permit and certificate of occupancy for a gasoline service station at the southeast corner of Center Ridge and Spencer roads in the city of Rocky River.
The application was denied on March 3, 1971, by the building commissioner of the city of Rocky River, for the following reason:
“The location of your proposed improvement is in a ‘Single Family Use District’ and would require a ‘use’ change which must be requested from the planning and zoning committee of city council, chaired by Mr. Dean Berry. ’ ’
After communication by letter between appellee and the building commissioner, appellee filed with the board of zoning and building appeals on April 5, 1971, a “Notice of Request for a Variance from Zoning Ordinance.” In that document, appellee requested “* * * variances from provisions restricting property to single family residential usage” for the parcel which is the subject of this appeal. Arguments for variance were then set out by appel-lee therein.
The board of zoning and building appeals met on April 8, 1971, and it was pointed out to appellee by a member of the board that Section 1127.04 of the Rocky River ordinances, which outlines the powers and duties of the board, prohibits the. board from granting variances in regard to “use,”.. It was also pointed out to appellee that, on Febru*33ary 15, 1971, council had refused to rezone this parcel.
According to the minutes of the hoard’s meeting, the attorney for appellee then stated that he wanted the board to hear testimony by appellee that there is a hardship for the owner of the property, and that it wanted a zoning use classification change. The board refused to hear arguments requesting changes in zoning. The board was correct in such action. If a hardship existed, as claimed by appellee’s attorney, and a zoning use change was necessary to alleviate appellee’s situation, then such an action for change was clearly a function of city council, the performance of which function is outside the board’s authority. Ordinance 1127.-04 of the Rocky River ordinances forbids the board to grant variances with relation to “use.”
The Court of Appeals erred in entering final judgment for appellee and directing the building commissioner to issue a building permit. For the reasons stated above, I would reverse.